Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 2/12/2021. Applicant amended claims 2 - 3, cancelled claim 1; claims 2 - 3 are pending in this application.

Allowable Subject Matter
Claim 2 – 3 are allowed.
Regarding claims 2 and 3, The combination of US Patent to Stoll et al. (4,896,584) does not render obvious in combination with other, the claim limitation “the multi-stage piston actuator unit includes a first cylinder and a second cylinder arranged coaxially in the sliding direction of the pistons, and the first cylinder is coupled to the valve unit, the first cylinder including holder portions at both ends of a surface of the first cylinder in a direction of the imaginary line, the surface being located on an opposite side to a side of the first cylinder coupled to the valve -2-Application No. 16/803,246 unit, and the second cylinder is assembled in between the holder portions.” 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753